DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-17, drawn to an assist step, classified in B60R 3/02.
II. Claims 18-20, drawn to a method to control a position of an aerodynamic member of a vehicle, classified in B60D 35/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced on an actuatable aerodynamic member attached to a stationary assist step, and the apparatus as claimed can be used to practice a process that is not determined by vehicle speed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for prior art pertinent to one invention is not likely to result in finding prior art that is pertinent to the other invention. The prior art search for the inventions would require differing fields of search including differing classification searches as well as differing search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

This application contains claims directed to the following patentably distinct species:
Species I, drawn to Figures 9 and 10 wherein the aerodynamic member is rotatably coupled to the assist step.
Species II, drawn to Figures 11 and 12 wherein the aerodynamic member is linearly actuated externally along the linkage.
Species III, drawn to Figure 13 wherein the aerodynamic member is linearly actuated internally along the step. 

 The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species such as the aerodynamic member being attached to the assist step or alternatively to the linkage, and the aerodynamic member being rotationally attached or alternatively linearly attached. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-5 and 18-20 are generic, Claim 9 is generic to Species II and Species III.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Craig Scheuern on 10/18/2021 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-17 and a further provisional election was made with traverse to prosecute the invention of Species II, claims 1-5, 9, and 11-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8, 10 and 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Allowable Subject Matter
Claims 5 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of claims 1, 3 and 4, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the linkage assembly further comprises a pin extending longitudinally through a portion of each of the first and second inboard linkage members and a rotating member configured to engage with the pin such that rotation of the rotating member in a first direction prevents retraction of the pin from the second .
Although the prior art discloses all the features of claim 11, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a breakaway assembly coupled to the linkage assembly and the assist step, the breakaway assembly including a receiving member coupled to a first end of the assist step, a connection member, and a compressible member, wherein the receiving member includes an edge defining an opening configured to receive a first end of the connection member and a second end of the connection member is coupled to the compressible member, and the connection member is removably coupled to the receiving member, as required by Claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick (10/081,302).
Consider Claim 1, Frederick discloses an assist step assembly, comprising: a linkage assembly (52) including a first linkage member (62) and a second linkage 
Consider Claim 2, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the first assist step position (Fig. 2) is a stowed position and the second assist step position (Fig. 1) is a passenger assistance position.
Consider Claim 3, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein in the passenger assistance position (Fig. 1), the assist step is oriented horizontally (Fig. 4, C6, L38-39) and the assist step is further movable to an aerodynamic position (Fig. 3) in which the assist step is oriented vertically (C7, L 6-9).
Consider Claim 4, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the second linkage member (70) 
Consider Claim 9, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the aerodynamic member (90) is linearly actuated (along 102) between the first aerodynamic member position (Fig. 4) and the second aerodynamic member position (Fig. 6).
Consider Claim 11, Frederick discloses an assist step assembly, comprising: a linkage (52) assembly including a first linkage member (62), a second linkage member (70) oriented parallel to the first linkage member, a first guide member (forward portion of 102), and a second guide member (rear portion of 102); an assist step (44) coupled to the linkage assembly and movable between a first assist step position (Fig. 5) and a second assist step position (Fig. 4); an aerodynamic member (90) coupled to the linkage assembly, wherein the aerodynamic member is movable between a first aerodynamic member position (Fig. 5) and a second aerodynamic member position (Fig. 6); a movement mechanism (108) coupled to the aerodynamic member and configured to move the aerodynamic member between the first aerodynamic member position and the second aerodynamic member position (C5, L 9-15); and a controller (110) in electronic communication with the movement mechanism (108), the controller configured to determine an operating condition, determine a position of the assist step (44) based on the operating condition, and generate one or more control signals to 
Consider Claim 12, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the first assist step position (Fig. 5) is a stowed position and the second assist step position (Fig. 4) is a passenger assistance position.
Consider Claim 13, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the aerodynamic member (90) is independently actuatable from the assist step (44).
Consider Claim 14, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the first aerodynamic member position (Fig. 5) is a stowed position and the second aerodynamic member position (Fig. 6) is a deployed position and when the aerodynamic member is in the deployed position, the aerodynamic member extends in a vertical plane.
Consider Claim 15, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the aerodynamic member (90) is positioned (at least partially) inboard of and flush with the linkage assembly (52) when the aerodynamic member is in the stowed position (Fig. 5).
Consider Claim 16, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the first (forward portion of 102) and second (rear portion of 102) guide members are tracks and the aerodynamic member translates between the stowed position and the deployed position along the first and second guide members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618